Title: From George Washington to Jonathan Boucher, 3–10 February 1770
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Mount Vernon Feby 3d[–10] 1770

The uncertainty of your return from Maryland (as we heard that Potomack was Froze below Cedar Point) added to the difficulty, & indeed danger of crossing the Waters between this and your House are the Reason’s of Jackys detention here so long. We therefore if he shoud be too late in comg hope your excuse for it.
He brings down several pair of very good London made Shoes, which being too small for him, it woud be acknowledged as a favour if you coud give him any assistance in changing of them for those of larger Size. Our Compliments are offered & I am Revd Sir Yr Most Hble Servt

Go: Washington


10th The bad Weather has detaind Jacky to this time from the date above.

